DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "claim 19" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al (US 2013/0309760) in view of Zhou  (US 2003/0032196).
Regarding claim 1, Raj et al teach a lateral flow test arrangement suitable for detection of an analyte in saliva (Para. 0032), the arrangement comprising a carrier and a sequence of different polymeric pads arranged on said carrier (Para. 0052, Fig. 1: housing 4), wherein said sequence of polymeric pads comprises in flow direction:  a sample pad (Para. 0043; Fig. 1:1) composed of glass fiber (Para. 0031: glass fiber ) material having a wicking rate of 3 to 5 s/2cm (Para. 0030: 0.5 cm/s is equivalent to  4 s/2cm) , water absorption capacity of 35 to 40 mg/cm2 (Para. 0066: .01g/cm3 to 5g/cm3 reads on 10mg/cm3-5000gm/cm3) and a density of 0.18 to 0.2 g/cm3 (Para. 0066: density of 0.01-0.5 g/cm3), and the sample pad comprising a sample area for receiving a fluid sample to be analyzed (Para. 0013: sample receiving member 1); a conjugate pad comprising a conjugate area, said conjugate area comprising a conjugate, the conjugate area for contacting the fluid sample with the conjugate, the conjugate comprising a binding moiety specific for the analyte and a detection moiety (Para. 0043: conjugate pad 2 with mobilisable assay reagents 21) ; a membrane pad comprising a detection area for detection of analyte in the sample, the detection area comprising a test line and a control line arranged perpendicular to the flow direction, wherein the control line is arranged in flow direction downstream of the test line, wherein said test line comprises a compound which is bound specifically by the binding moiety of the conjugate or a compound which binds specifically to the analyte, and wherein the control line comprises a compound which binds specifically to the binding moiety of the conjugate (Para. 0013; Fig. 1: 3 detection member with detection zone 31 and control zone); and a wicking pad comprising a wicking area for establishing fluid transport from the sample area to the wicking area. (Para. 0045: sink pad). Raj is silent to glass microfiber of the sample pad.  
Zhou teach sample pad made of glass microfiber filters capable of providing a sample to a test strip that can achieve desired flow rate and separation capabilities (Para. 0058).  
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the sample pad composed of glass fiber of Raj for the sample pad composed of glass microfiber of Zhou to provide the above advantage of  providing a sample to a test strip that can achieve desired flow rate and separation capabilities.
Regarding claim 5, Raj/Zhou teach the carrier is a solid carrier. (housing 4)
Regarding claim 22, Raj/Zhou teach the conjugate pad is composed of a glass fiber material. (Para. 0040: glass fiber porous carrier)
Regarding claim 23, Raj/Zhou teach the conjugate pad is composed of a glass fiber material (Para. 0079: glass fiber) where the sample absorbing pad has lower capillarity, but is silent to the wicking rate of 2 to 2.5 s/2cm, a water absorption capacity of 50 to 60 mg/cm2 and a density of 0.18 to 0.2 g/cm3.  It is noted that the desired time and amount of sample to be held in the conjugate pad determines the desired wicking rate, water absorption capacity and density of the pad. In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of a wicking rate of 2 to 2.5 s/2cm, a water absorption capacity of 50 to 60 mg/cm2 and a density of 0.18 to 0.2 g/cm3 is a result effective variable that gives the well known and expected results of determining the desired time and amount of sample to be held in the conjugate pad as evidenced by Raj/Zhou description of the sample pad (Para. 0030,0066, 0080).   In the absence of a showing of unexpected results, the Office maintains the choice of a wicking rate of 2 to 2.5 s/2cm, a water absorption capacity of 50 to 60 mg/cm2 and a density of 0.18 to 0.2 g/cm3 would have been within the skill of the art as optimization of a results effective variable.
Regarding claim 24, Raj/Zhou teach the membrane pad is composed of a nitrocellulose material. (Raj: Para. 0040)
Regarding claim 25, Raj/Zhou teach the wicking rate of the sample along the assay flow path is slower than the wicking rate of the sample through the sample receiving member and the membrane pad is composed of a nitrocellulose material (Raj: Para. 0040), but is silent the membrane pad  with a wicking rate of 65 to 115 s/4cm. It is noted that the desired time the sample to be held in the membrane pad determines the desired wicking rate. In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of a wicking rate of wicking rate of 65 to 115 s/4cm is a result effective variable that gives the well known and expected results of determining the desired time to be held in the membrane pad as evidenced by Raj/Zhou description of the sample pad (Para. 0030,0066, 0080).   In the absence of a showing of unexpected results, the Office maintains the choice of a wicking rate of wicking rate of 65 to 115 s/4cm would have been within the skill of the art as optimization of a results effective variable.
Regarding claim 26, Raj/Zhou teach the wicking pad is composed of a cellulose fiber material. (Para. 0040: cellulose).
Regarding claim 27, Raj/Zhou teach wherein the wicking pad is composed of a cellulose fiber (Para. 0040) material but is silent to an absorption speed of 140 to 180 mm/30min and a thickness of 0.34 to 0.95 mm.  It is noted that the desired time and amount of sample to be held in the wicking pad determines the desired absorption speed and thickness of the wicking pad. In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of an absorption speed of 140 to 180 mm/30min and a thickness of 0.34 to 0.95 mm is a result effective variable that gives the well known and expected results of determining the desired time and amount of sample to be held in the wicking pad as evidenced by Raj/Zhou description of the sample pad (Para. 0030,0066, 0080).   In the absence of a showing of unexpected results, the Office maintains the choice of an absorption speed of 140 to 180 mm/30min and a thickness of 0.34 to 0.95 mm would have been within the skill of the art as optimization of a results effective variable.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj/Zhou in view of Mink (US 2009/0170072)
Regarding claims 2-4, Raj/Zhou et al teach buffering sample with a surfactant (Para. 0074) but is silent the sample pad has been treated with solutions of a buffer salt and/or solutions of a surfactant prior to contacting the sample area with a fluid sample to be tested; wherein the buffer salt is a member or a combination of members of the group consisting of cetrimonium bromide (CTAB), chitosan, ethylenediaminetetraacetic acid (EDTA), CaC2, KCI, NaCI and 4-(2- hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES); the surfactant is a member or a combination of members of the group consisting of Pluronic*F127, Polysorbate 20 and bovine serum albumin (BSA).
Mink (US 2009/0170072) teach a lateral flow assay for analytes such as progesterone (Para. 0045).  Mink teach blocking solutions are impregnated into a pad upstream of the lateral flow assay with BSA and Tris EDTA (Para. 0085: bsa and Tris EDTA).  It is advantageous to provide blocking solutions in an upstream sample pad to prevent non-specific binding of target antibody interaction with the matrix.
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the BSA and Tris EDTA of Mink to the device of Raj/Zhou to provide the above advantage of providing blocking solutions in an upstream sample pad to prevent non-specific binding of target antibody interaction with the matrix. 
Claim(s) 6-7, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj/Zhou in view of Witchel (WO 2005/116651).
Regarding claim 6, Raj/Zhou teach a carrier (housing 4) but are silent the carrier is a solid carrier comprising glass, paper, cardboard, polymer material, or a combination thereof.  
Witchel teach a porous carrier held by a housing made of glass or plastics (Para. 00101).  It is desirable to provide a transparent and durable housing to ensure the test strip is protected and capable of retaining a liquid (Para. 00101)Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the glass housing of Witchel with the housing to provide the above advantage of ensuring the test strip is protected and capable of retaining a liquid.
 Regarding claim 7, Raj/Zhou teach a sample area has a length, but is silent to a length in flow direction of 10 to 20 mm. Witchel teach a sample receiving member length of 5-15mm. (Para. 00100: receiving member 9 is 5-15mm).  It is desirable to provide sufficient length for a sample to be loaded to the sample pad.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the sample receiving length of Raj/Zhou for the Witchel length to provide the above advantage of providing sufficient length for a sample to be loaded to the sample pad.

Regarding claim 10, 13, Raj/Zhou are silent to a wicking area has a length in flow direction of 5 to 25 mm. Witchel teach a wicking area to ensure the sample is pulled through the lateral flow assay  (Para. 00100: absorbent pad 7 in the range of 4-15mm)
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the wicking area length of Raj/Zhou for the Witchel wicking area length to provide the above advantage of ensuring the sample is pulled through the lateral flow assay.

Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj/Zhou in view of CN 103314297.
Regarding claim 8, 11, Raj/Zhou are silent to conjugate area has a length in flow direction of 15 to 30 mm.  CN 103314297 teach conjugate pad length 10-20mm. (Para. 0055).  It is desirable to provide sufficient conjugate pad length to ensure the sample adequately reacts with the conjugate.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the conjugate pad length of CN 103314297 to provide the above advantage of ensuring the sample adequately reacts with the conjugate.
Claim(s) 9,12,14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj/Zhou  in view of CN 201429617.
Regarding claims 9, 12, Raj/Zhou teach a detection area, but is silent the detection area has a length in flow direction of 15 to 30 mm. CN201429617 teach reaction film 20mm.    It is desirable to provide sufficient detection area length to ensure the sample adequately reacts with the detection area.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the detection area length of CN201429617 to provide the above advantage of adequately reacting with the detection area.
Regarding claims 14-15, Raj/Zhou teach the conjugate pad and membrane pads, but is silent to an overlap including that the conjugate pad overlaps the membrane pad to an extent of 2 to 10 mm in flow direction and/or the conjugate pad is overlapped by the sample pad to an extent of 2 to 10 mm in flow direction; wherein the wicking pad overlaps the membrane pad to an extent of 2 to 10 mm against flow direction.  CN201429617 teach overlapping of 2mm for the various pads.  It is desirable to provide an adequate overlap to ensure the sample penetration to the next pad.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the overlap of 2mm of CN201429617 to provide the above advantage of ensure the sample penetration to the next pad.
Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj/Zhou  in view of Boehringer et al (USP 6,924,153).
Regarding claims 16-21, Raj/Zhou are silent to the test arrangement is adapted for detection of progesterone in saliva; wherein the binding moiety of the conjugate of the conjugate area comprises an antibody specific for progesterone, the compound of test line of the detection area comprises progesterone or part thereof including the epitope for the antibody of the binding moiety, and the compound of the control line of the detection area comprises an antibody specific for the binding moiety of the conjugate; the binding moiety of the conjugate of the conjugate area comprises a monoclonal [mouse] antibody; wherein the compound of the test line is poly-streptavidin-biotin-progesterone; wherein the detection moiety of the conjugate comprises carboxyl-modified gold particles; wherein the detection moiety of the conjugate comprises carboxyl-modified gold nanoparticles with an average particle size of 20 to 60 nm.  Boehringer et al teach lateral flow assay to detect the analyte of progesterone in saliva; wherein the binding moiety of the conjugate of the conjugate area comprises an antibody specific for progesterone, the compound of test line of the detection area comprises progesterone or part thereof including the epitope for the antibody of the binding moiety, and the compound of the control line of the detection area comprises an antibody specific for the binding moiety of the conjugate; the binding moiety of the conjugate of the conjugate area comprises a monoclonal [mouse] antibody (col. 4 line 46 saliva; col. 4 lines 16-26: Fig. 4 biotin label with streptavidin very high); wherein the compound of the test line is poly-streptavidin-biotin-progesterone. (Fig. 4); wherein the detection moiety of the conjugate comprises carboxyl-modified gold particles. (Col. 20 lines 18-20 carboxyl modified gold nanoparticles in USP 4,373,932); wherein the detection moiety of the conjugate comprises carboxyl-modified gold nanoparticles with an average particle size of 20 to 60 nm. (Col. 20 lines 18-20 gold nanoparticles in USP 4,373,932 are 50nm). ;  It is desirable to provide a detection of progesterone in saliva to be able to detect rapidly fertility for pregnancy.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the analyte in Raj/Zhou for the analyte and device components in Boehringer et al to provide the above advantage of detecting rapidly fertility for pregnancy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798